Citation Nr: 0029550	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-09 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for headaches and 
dizziness claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for gastrointestinal 
signs or symptoms claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for fatigue and muscle 
pain claimed as due to an undiagnosed illness.  

5.  Entitlement to a compensable initial rating for allergic 
rhinitis.

6.  Entitlement to a 10 percent disability rating based on 
multiple noncompensable service-connected disabilities.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1989 to January 
1992, including service in Southwest Asia during the Persian 
Gulf War.  He also had 4 months and 19 days of prior active 
service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of March 1996 and November 
1997 by the Department of Veterans Affairs (VA) Waco, Texas, 
Regional Office (RO).  

The Board has found that additional development of evidence 
is warranted with respect to the claim for service connection 
for post-traumatic stress disorder.  Accordingly, that issue 
is the subject of a REMAND located at the end of this 
decision.



FINDINGS OF FACT

1.  The veteran does not have objective indications of 
chronic disability manifested by headaches and dizziness.  

2.  The veteran does not have objective indications of 
chronic disability manifested by gastrointestinal signs or 
symptoms.

3.  The veteran does not have objective indications of 
chronic disability manifested by fatigue and muscle pain.  

4.  The allergic rhinitis has not resulted in polyps, 
obstruction of greater than 50 percent of the nasal passages 
on both sides, or complete obstruction on one side.

5.  The veteran's service-connected disabilities do not 
clearly interfere with normal employability.


CONCLUSIONS OF LAW

1.  Headaches and dizziness may not be presumed to be due to 
an undiagnosed illness incurred during Persian Gulf service.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (1999).

2.  Gastrointestinal signs or symptoms may not be presumed to 
be due to an undiagnosed illness incurred during Persian Gulf 
service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (1999).

3.  Fatigue and muscle pain may not be presumed to be due to 
an undiagnosed illness incurred during Persian Gulf service.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (1999).

4.  The criteria for a compensable rating for allergic 
rhinitis are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.97, Diagnostic Code 6522 (1999).

5.  The criteria for a 10 percent rating for multiple 
noncompensable service-connected disabilities are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.324 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement To Service Connection For Headaches And 
Dizziness
 Claimed As Due To An Undiagnosed Illness.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service-connected 
compensation may also be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more of the signs or symptoms listed 
below.  The symptoms must be manifest to a degree of 10 
percent or more not later than December 31, 2001.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of an undiagnosed illness include, but are not 
limited to: (1) fatigue, (2) signs or symptoms involving the 
skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, or (13) menstrual 
disorders.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (1999).

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolutions of the issues on appeal has been obtained.  The 
RO has obtained the veteran's service medical records and his 
post service treatment records.  He has been afforded a 
personal hearing and disability evaluation examinations.  The 
Board does not know of any additional relevant evidence which 
is available.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

The veteran testified during a hearing held in August 1999 
that he developed headaches and dizziness after coming back 
from the Persian Gulf.  He said that fluorescent lights could 
generate a headache.  The Board finds, however, that the 
veteran has not presented evidence of objective indications 
that he has a chronic disability manifested by headaches and 
dizziness.  As noted above, objective indications of chronic 
disability include both "signs" in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  The only evidence of headaches and dizziness 
which has been presented are the veteran's own subjective 
complaints.  The report of a general medical examination 
conducted by the VA in May 1992 is negative for complaints or 
findings of headaches and dizziness.  A VA medical record 
dated in February 1993 shows his subjective complaint of 
dizziness, but does not reflect that there was any 
objectively perceptible sign of headaches or dizziness.  The 
report of a psychiatric examination conducted by the VA in 
April 1997 shows that the veteran reported a complaint of 
headaches, however, the examiner was of the opinion that the 
veteran was describing characteristic tension headaches.  To 
the extent that the symptoms have been attributed to a known 
diagnosis, such as tension headaches, the symptoms may not be 
presumed to have been due to an undiagnosed illness.  The 
Board also notes that the report of a general medical 
examination conducted by the VA in April 1997 does not 
reflect any complaints of headaches or dizziness.  
Neurological examination at that time was normal.  The 
veteran also has not presented evidence of lost time from 
work or other nonmedical indications of headaches and 
dizziness. 

Based on the foregoing evidence, the Board finds that the 
veteran does not have objective indications of chronic 
disability manifested by headaches and dizziness.  Thus, the 
veteran has met one of the essential elements under 38 C.F.R. 
§ 3.317 (1999).  Accordingly, the Board concludes that 
headaches and dizziness may not be presumed to be due to an 
undiagnosed illness incurred during Persian Gulf service.  

III.  Entitlement To Service Connection For Gastrointestinal 
Signs Or Symptoms
 Claimed As Due To An Undiagnosed Illness.

During the hearing held in August 1999, the veteran testified 
that he had gastrointestinal symptoms that were like 
indigestion.  He said that he had to take Pepto-Bismol in 
order to keep down the acid in his stomach.  The Board finds, 
however, that the veteran has not presented evidence of 
objective indications that he has a chronic disability 
manifested by gastrointestinal signs or symptoms.  As noted 
above, objective indications of chronic disability include 
both "signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  The 
only evidence of gastrointestinal signs or symptoms which has 
been presented are the veteran's own subjective complaints 
and VA medical records dated in November 1994 which show his 
subjective complaints, but do not reflect that there was any 
objectively perceptible sign of chronic gastrointestinal 
signs or symptoms.  On the contrary, the records dated in 
November 1994 show that the stomach pain was of only several 
days duration.  Records from a single month do not establish 
a chronic disorder which has existed for 6 months or more or 
has exhibited intermittent episodes of improvement and 
worsening over a 6-month period.  Moreover, the report of a 
general medical examination conducted by the VA in May 1992 
is negative for complaints or findings of gastrointestinal 
signs or symptoms.  The report of a general medical 
examination conducted by the VA in April 1997 also does not 
reflect any complaints of gastrointestinal signs or symptoms.  
Examination of the abdomen at that time was normal other than 
a finding of obesity.  The veteran also has not presented 
evidence of lost time from work or other nonmedical 
indications of gastrointestinal signs or symptoms.  

Based on the foregoing evidence, the Board finds that the 
veteran does not have objective indications of chronic 
disability manifested by gastrointestinal signs or symptoms.  
Thus, the veteran has not met one of the essential elements 
under 38 C.F.R. § 3.317 (1999).  Accordingly, the Board 
concludes that gastrointestinal signs or symptoms may not be 
presumed to be due to an undiagnosed illness incurred during 
Persian Gulf service.

IV.  Entitlement To Service Connection For Fatigue And Muscle 
Pain
 Claimed As Due To An Undiagnosed Illness.

The veteran testified during the hearing held in August 1999 
that his symptoms of fatigue and body aches made him feel 
like he had not slept the night before.  The Board finds, 
however, that the veteran has not presented evidence of 
objective indications that he has a chronic disability 
manifested by fatigue and muscle pain.  As noted above, 
objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  The 
only evidence of fatigue which has been presented are the 
veteran's own subjective complaints.  The medical records do 
not reflect that there was any objectively perceptible sign 
of fatigue or muscle pain.  Although a VA podiatry clinic 
record dated in March 1992 shows that the veteran complained 
of foot pain and cramps in his legs, these symptoms were 
attributed to a known diagnosis of sesamoiditis of the medial 
sesamoid right first MP joint.  The report of an orthopedic 
examination conducted by the VA in May 1992 also shows that 
the only complaints pertained to the veteran's feet and low 
back pain, both of which are already service-connected.  The 
report of a general medical examination conducted by the VA 
in May 1992 is negative for complaints or findings of fatigue 
and muscle pain.  The report of a general medical examination 
conducted by the VA in April 1997 also does not reflect any 
complaints of fatigue or muscle pain.  Examination was 
negative for findings of that nature.  The veteran also has 
not presented evidence of lost time from work or other 
nonmedical indications of fatigue and muscle pain.  

Based on the foregoing evidence, the Board finds that the 
veteran does not have objective indications of chronic 
disability manifested by fatigue and muscle pain.  Thus, the 
veteran has not met one of the essential elements under 
38 C.F.R. § 3.317 (1999).  Accordingly, the Board concludes 
that fatigue and muscle pain may not be presumed to be due to 
an undiagnosed illness incurred during Persian Gulf service.

V.  Entitlement To An Increased (Compensable) Rating For 
Allergic Rhinitis.

The Board notes that the appeal for a higher evaluation 
arises from the initial rating decision which established 
service connection for the disability and assigned the 
initial disability evaluation.  Therefore, the entire rating 
period is to be considered, including the possibility of 
staged ratings (i.e., separate ratings for separate periods 
of time) based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The issue has been characterized 
accordingly.

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records and 
post-service medical treatment records.  The veteran has been 
afforded a disability evaluation examination.  He has also 
had a personal hearing.  The Board does not know of any 
additional relevant evidence which is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Allergic rhinitis may be rated under 
38 C.F.R. § 4.97, Diagnostic Code 6522.  A 30 percent rating 
is warranted if the disorder has resulted in polyps.  A 10 
percent rating is warranted if it is without polyps, but with 
greater than 50 percent obstruction of the nasal passage on 
both sides, or with complete obstruction on one side.  

The Board has considered the full history of the veteran's 
allergic rhinitis.  A service medical record dated in June 
1990 shows that the veteran reported that he had a clogged 
nose with a drowsy feeling.  The assessment was possible hay 
fever.  

In March 1992 the veteran filed a claim for disability 
compensation for a disorder of the sinuses.  The report of an 
ear, nose and throat examination conducted by the VA in May 
1992 shows that the veteran complained of being stopped up 
due to sinus problems.  Physical examination showed sneezing, 
itchy eyes and a watering nose.  The impression was allergic 
rhinitis.  

A VA medical record dated in February 1993 shows that the 
veteran was treated for complaints of a constant cough for 
two to three weeks.  On examination, there was no sinus 
congestion and no drainage.  

The report of a respiratory examination conducted by the VA 
in August 1995 shows that examination revealed that the 
veteran's eyes, ears, nose and throat were normal.  His lungs 
were clear to auscultation and percussion.  

The report of a general medical examination conducted by the 
VA in April 1997 shows that the veteran reported complaints 
of coughing spells, but there is no mention of complaints of 
rhinitis.  

During a hearing held at the RO in August 1999, the veteran 
testified that the symptoms of his allergic rhinitis included 
waking up with half of his sinuses blocked.  He said that 
people where he worked told him that they could barely 
understand anything that he said because he was so congested.  
He said that he had been given a spray medication by the VA 
for use when it got bad.  He stated that he had to take off 
work occasionally when it got so bad that he could not 
breathe or when he felt too drained to go to work.  

The Board finds that the evidence shows that the allergic 
rhinitis has not resulted in polyps, greater than 50 percent 
obstruction of the nasal passages on both sides, or complete 
obstruction on one side.  Although the veteran has reported 
such obstruction during his testimony, his claims are not 
supported by either the medical treatment records or the 
examination reports.  Accordingly, the Board concludes that 
the criteria for a compensable initial evaluation for 
allergic rhinitis are not met.

The record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  See 38 C.F.R. 
§ 3.321(b)(1)(1999).  There has been no showing that the 
veteran's service-connected allergic rhinitis has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  He has not been hospitalized for 
the disorder and there has been no objective evidence 
submitted that the veteran is unemployable due to the 
disabilities or that he has lost substantial periods of time 
from work.  Under these circumstances, the Board finds that 
the veteran has not demonstrated frequent periods of 
hospitalization or marked interference with employment so as 
to render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

VIII.  Entitlement To A 10 Percent Disability Rating Based On 
Multiple Noncompensable Service-Connected Disabilities.

The veteran contends that the RO should have granted a 10 
percent rating under 38 C.F.R. § 3.324 for multiple 
noncompensable service-connected disabilities.  Whenever a 
veteran is suffering from two or more separate permanent 
service-connected disabilities of such character as clearly 
to interfere with normal employability, even though none of 
the disabilities may be of compensable degree under the 
rating schedule, the rating agency is authorized to apply a 
10 percent rating, but not in combination with any other 
rating.  See 38 C.F.R. § 3.324 (1999).

The veteran's service-connected disabilities are a low back 
strain, bilateral chilblains of the feet, and allergic 
rhinitis, all rated as noncompensably disabling.  
Significantly, however, the evidence does not establish that 
they clearly interfere with normal employability.  During his 
hearing held in August 1999 the veteran testified that he had 
back pain while lifting boxes at work due to the service-
connected back strain, and stated that he had lost time from 
work due to his sinus disorder.  The Board notes, however, 
that the veteran has been able to maintain a regular job in 
spite of these factors.  Thus, it cannot be said that that 
the disorders have clearly interfered with his employability.  
Accordingly, the Board concludes that the criteria for a 10 
percent rating for multiple noncompensable service-connected 
disabilities are not met.


ORDER

1.  Service connection for headaches and dizziness claimed as 
due to an undiagnosed illness is denied.

2.  Service connection for gastrointestinal signs or symptoms 
claimed as due to an undiagnosed illness is denied.

3.  Service connection for fatigue and muscle pain claimed as 
due to an undiagnosed illness is denied.  

4.  A compensable initial rating for allergic rhinitis is 
denied.

5.  A 10 percent disability rating based on multiple 
noncompensable service-connected disabilities is denied.





REMAND

VA medical records show that the veteran's diagnoses included 
post-traumatic stress disorder.  The report of a post-
traumatic stress disorder examination conducted by the VA in 
April 1997 shows that the diagnosis was mild post-traumatic 
stress syndrome, slowly improving.  The Board also notes that 
the veteran testified at a hearing held at the RO in August 
1999 that he was exposed to stressors while in the Persian 
Gulf.  He recounted an incident in which there were 
explosions and enemy fire all around his unit.  He said that 
an enemy tank blew apart and a person's helmet landed at his 
feet.  

The VA has a duty to assist the veteran with development of 
his claim for service connection for post-traumatic stress 
disorder.  The Board finds, however, that this duty has not 
yet been fully met, and this case, therefore, is not ready 
for appellate disposition for the reasons that follow.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304 (f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other evidence, such as through 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), formerly the U.S. Army & Joint Services 
Environmental Support Group (ESG).  If VA determines that the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then the veteran's lay testimony 
or statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required, providing that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. 3.304(f) (1999); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  If, however, the VA determines either 
that the veteran did not engage in combat with the enemy or 
that the veteran did engage in combat, but that the alleged 
stressor is not combat related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
service records or other evidence which corroborates the 
veteran's testimony or statements.  See Moreau v. Brown, 9 
Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

In the instant case, the veteran's DD Form 214 indicates that 
his military occupational specialty was combat signaler.  
However, he did not receive any medals or citations given 
exclusively for combat service.  On this record, the Board is 
unable to find at this time that the veteran engaged in 
combat with the enemy during the Persian Gulf War.  
Therefore, service connection for PTSD would require 
verification of a stressor sufficient to support a diagnosis 
of PTSD.  In order to fulfill VA's duty to assist the veteran 
in the development of facts pertinent to his claim, the Board 
finds that an attempt should be made, through official 
channels, to verify the claimed stressors for which the 
veteran provides specific information permitting an attempt 
to verify the stressor. 

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should afford the veteran 
another opportunity to submit a 
comprehensive statement containing as 
much detail as possible regarding the 
stressors to which he alleges he was 
exposed in service, including, to the 
extent possible, specific details of the 
claimed stressful events during service, 
such as dates, places, identifying 
information concerning any other 
individuals involved in or with knowledge 
of the events, including their names, 
ranks, units of assignment or any other 
identifying detail.  The veteran should 
be advised that this information is 
vitally necessary to obtain supportive 
evidence of the stressful events and that 
he must be as specific as possible 
because without such details an adequate 
search for verifying information cannot 
be conducted.  The veteran should also be 
advised of alternative sources of 
evidence to support his claim concerning 
stressors such as buddy statements, 
diaries, letters, etc.  

2.  The RO should attempt to obtain 
verification of the veteran's claimed 
stressors by submitting a report, 
consisting of the stressors asserted by 
the veteran, as noted above, along with 
copies of the veteran's DD Form 214, his 
record of assignments, and his complete 
service administrative records, to 
USASCRUR.  The RO should also request 
review of all available records for the 
veteran's units while in the Persian Gulf 
which are germane to verification of his 
contended stressors.  If suggested by the 
USASCRUR, the RO should also request any 
available pertinent records from other 
organizations such as the National 
Archives and Records Administration 
(NARA).  Any records obtained should be 
associated with the claims file.  Should 
no records be obtained, the reason for 
that fact should be properly documented 
in the claims file.

3.  After all additional verification 
searches have been completed, the RO 
should prepare, pursuant to the holding 
in the Cohen case, as noted above, a 
report which details the nature of any 
combat action, or inservice stressful 
event, verified by the Center or other 
sources.  The RO should also make a 
determination as to whether or not the 
veteran engaged in combat with the enemy 
in the Persian Gulf.  If no stressor has 
been verified, the RO should so state in 
its report.  Again, this report should be 
in accordance with the guidelines 
provided in Cohen, supra.  This report is 
then to be added to the claims folder.

4.  After completion of the above 
development, and ONLY if the veteran has 
been found to have engaged in combat with 
the enemy or any of the claimed stressors 
are verified, the RO should schedule the 
veteran for a VA psychiatric examination 
by a psychiatrist to determine the nature 
and extent of any psychiatric disorder 
which may be present.  All indicated 
tests and studies, including PTSD sub 
scales, should be performed.  The claims 
file and the RO's report of verified 
stressors must be provided to and 
reviewed by the examiner prior to 
conducting this examination.  If the 
examiner believes that PTSD is the 
appropriate diagnosis, then the examiner 
must specifically identify which, if any, 
of the verified in-service stressor(s) 
detailed in the RO's report are 
etiologically related to and sufficient 
to cause PTSD, and indicate how the 
veteran otherwise meets the diagnostic 
criteria for PTSD.  The complete 
rationale for each opinion expressed must 
be provided.  Moreover, the examiner must 
reconcile his or her opinion with those 
reached by previous examiners.  The 
veteran is advised that failure to report 
for a scheduled VA examination may have 
adverse consequences, to include the 
denial of his claim.  See Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

5.  The RO should then review the record 
to ensure that all necessary development 
has been completed in full.  In 
particular, the RO should review the VA 
psychiatric examination report to confirm 
that any diagnosis of PTSD was based upon 
the verified history provided by the 
Center, the NARA, and/or RO, providing 
that such verification was required 
(i.e., if the veteran did not engage in 
combat or the alleged stressor was not 
combat-related).  If, under circumstances 
in which verification is necessary, the 
examiner relied upon a history which has 
not been verified, that examination 
report must be returned as inadequate for 
rating purposes.

6.  Thereafter, the RO should again 
adjudicate the issue of service 
connection for PTSD based on the 
available record, and in accordance with 
the diagnostic criteria for PTSD 
contained in the Fourth Edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), and all other 
applicable statutes, regulations, and 
case law.  The RO's adjudicatory action 
should include specific findings as to 
whether the veteran engaged in combat 
with the enemy, and whether any purported 
stressor is combat-related.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to develop additional 
evidence and to comply with the duty to assist.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action until notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999). 



		
	WARREN W. RICE, JR. 
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 14 -


- 1 -


